PER CURIAM:
Makisa Denise Martin appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Martin v. Hairston, No. 7:07-cv-00413-JLK, 2007 WL 2781713 (W.D.Va. Sept. 21, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.